SHERR\/ RADACK
le:F JusTlcl-:

TERRY JENNlNGs

 

CHms'roPm-:R A. PRlNE
CLERK or THE CouRT

w` ~ ¢ JANET WlLLlAMs
EvELvN stcs \\ ,, CHu~:F STAFF ATroRNEv
LAURA CARTER HIGLEY `"“/
JANE BLAND P : 713-274-2700
MchAEL MAssENGALE Court Of Appeals F::FE 713-755-8131
HARvEY BRowN ° ° °
REBECA HUDDLE Flrst l).lstrlct www.txcourts.gov/lstcoa.aspx
RussELL l_.LoYD 301 Fallllln Stl‘€et
~'“S“°ES Houston, Texas 77002-2066
May 27, 2015

Ronney Earl Williams

TDCJ #161744

3602 County Road 45

Angleton, 'I`X 77515

RE Court opr'pealsNumber= 01~15~00§51-CR Trialcou"rr caséNumber= 74312

Style: Ronney Earl Williams v. The State of Texas

Dear Appellant:

The clerk’s record was due to be filed May 26, 2015. From information currently
available, the trial-court clerk has not filed the clerk’s record because you have failed to pay or
make arrangements to pay the clerk’s fee for preparing it. See TEX. R. APP. P. 37.3(b). My
records also indicate that you are not entitled to proceed without payments of costs. See TEX. R.
APP. P. 20.

This is NOTICE that the Court may dismiss an appeal for want of prosecution when the
appellant has not paid or made payment arrangements to have the clerk’s record timely iiled.
See TEX. R. APP. P. 37.3(b); 42.3. The final deadline to submit written evidence from the trial-
court clerk that you have paid or made arrangements to pay the clerk’s fee for preparing the
clerk’s record is 5:00 p.m., June 26, 2015.

If you believe you are exempt from the paying the clerk’s fee to prepare the clerk’s
record, please file a detailed written explanation by the deadline stated above. See TEX. R. APP.
P. 20.1 (establishing indigence). A written response is required, even if you have previously
claimed you are exempt from paying the clerk’s fee.

If (l) written evidence from the trial-court clerk that you have paid or made arrangements
to pay the clerk’s fee for preparing the clerk’s record or (2) a meritorious response that you are
exempt from paying the clerk’s fee is not received in my office by the deadline, this appeal can
be dismissed without further notice.

Sincerely,

C…¥i;.

 
 

 
 
 

 
 
 
 

 
 

   
 

 

  

» .\ ~. w iv
,_

_ w

n

_

 

 
 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Christopher A. Prine, Clerk of the Court

By Noemi E. Hernandez, Deputy Clerk

cc: David P. Bosserman (DELIVERED VIA E-MAIL)
Jeri Yenne (DELIVERED VIA E-MAIL)
J ill Friedrichs (DELIVERED VIA E~MAIL)
Judge 412th District Court (DELIVERED VlA E-MAIL)
Brazoria County District Clerk's Oftice (DELIVERED VIA E-MAIL)

.,
,
~

 

 

  

 

  

 
 

 

 

,.. .,
} .“
1 `
. . y
.. 7

 
 
 

 

 

 

 
 

~¢\-.é~¢.§;mmm~s mmmmo-am:

 

nmf$mou OP me>Lzudmw\rm7séhvm
...s"_..§ a §§o_@%w 31£-5 .oz mwmomm

m_.ON wm >4EWOFNNMFOGD

mm: m._.<>_¢m

 

QET.OQO moog a~_m m_OLwD..§/_mn_
lll|li|lii §§ QQEW,…@%§
ww__som_ >wz:n_ AAm@